FILED
                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS        Tenth Circuit

                             FOR THE TENTH CIRCUIT                      June 11, 2021
                         _________________________________
                                                                    Christopher M. Wolpert
                                                                        Clerk of Court
 MUYI ATANDA SHOGBUYI,

       Petitioner,

 v.                                                         No. 19-9597
                                                        (Petition for Review)
 MERRICK B. GARLAND,
 United States Attorney General,

       Respondent.
                         _________________________________

                             ORDER AND JUDGMENT*
                         _________________________________

Before MATHESON, BRISCOE, and CARSON, Circuit Judges.
                  _________________________________

       Muyi Atanda Shogbuyi, a native and citizen of Nigeria who proceeds pro se,

petitions for review of the decision of the Board of Immigration Appeals (Board or

BIA) denying his motion to reconsider a previous decision. We dismiss the petition

in part and deny it in part.




       *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                   BACKGROUND

      Mr. Shogbuyi came to the United States in 1982 and became a lawful

permanent resident in 1990. He has three adult children, all United States citizens.

      In 2014, Mr. Shogbuyi was convicted of one count of bank fraud in violation

of 18 U.S.C. § 1344. The conviction arose out of his participation in a scheme to

submit a fraudulent application for a $291,000 mortgage loan to an Illinois bank.

The scheme was unsuccessful because it was a sting operation and the government

arrested the participants before the fraud was completed. Mr. Shogbuyi was

sentenced to 25 months’ imprisonment.

      After serving his sentence, Mr. Shogbuyi was charged with removability as an

alien convicted of an aggravated felony. See 8 U.S.C. § 1227(a)(2)(A)(iii). The

relevant felonies were fraud where the loss to the victim exceeds $10,000,

see 8 U.S.C. § 1101(a)(43)(M)(i), and attempt or conspiracy to commit fraud where

the loss to the victim exceeds $10,000, see id. § 1101(a)(43)(U).

      Before an immigration judge (IJ),1 Mr. Shogbuyi admitted most of the factual

allegations, but he denied his conviction involved a loss of more than $10,000. After

holding a hearing, the IJ sustained the factual allegations regarding financial loss and

the removability charges. Mr. Shogbuyi filed a motion to reconsider, which the IJ

denied in March 2018.




      1
       The case was assigned to three different IJs during the course of the
proceedings. For ease of reference, we simply refer to “an” or “the” IJ.
                                           2
      Mr. Shogbuyi also sought to adjust his status, which required a waiver of

inadmissibility and a finding that qualifying relatives would incur an extreme

hardship if he were removed. In September 2018, the IJ denied the waiver, holding

that Mr. Shogbuyi had not demonstrated his adult children would experience extreme

hardship. The September decision also incorporated the March 2018 denial of the

motion to reconsider regarding removability. Mr. Shogbuyi appealed to the Board,

which upheld the IJ’s decisions and dismissed the appeal on April 11, 2019.

      Mr. Shogbuyi then filed a motion to reconsider the April 11, 2019, decision

with the Board. After filing the motion to reconsider, in July 2019 Mr. Shogbuyi

filed a petition for review. This court determined it lacked jurisdiction because the

thirty-day deadline to file a petition for review of the Board’s April 11, 2019, merits

decision had passed, and the motion to reconsider that decision was still pending

before the Board. We therefore dismissed the matter on the government’s motion.

      The Board denied the motion to reconsider on October 17, 2019.

Mr. Shogbuyi then filed a second petition for review, commencing the instant matter.

                                    DISCUSSION

I.    Scope of Review

      Although the agency has issued several orders during Mr. Shogbuyi’s

immigration proceedings, the second petition for review was timely only as to the

Board’s October 17, 2019, order denying reconsideration of its April 11, 2019,

decision. See 8 U.S.C. § 1252(b)(1) (requiring a petition for review to be filed no

later than thirty days after the agency decision); Stone v. INS, 514 U.S. 386, 405

                                           3
(1995) (holding that filing a motion for reconsideration with the Board does not toll

the time to petition for review of the merits decision). Accordingly, we have

jurisdiction to review only the October 17, 2019, order.

      We construe Mr. Shogbuyi’s filings liberally because he has proceeded pro se

both before the agency and this court. See Awuku-Asare v. Garland, 991 F.3d 1123,

1125 n.1 (10th Cir. 2021). We review the Board’s denial of a motion to reconsider

only for an abuse of discretion. Rodas-Orellana v. Holder, 780 F.3d 982, 990

(10th Cir. 2015). “The BIA abuses its discretion when its decision provides no

rational explanation, inexplicably departs from established policies, is devoid of any

reasoning, or contains only summary or conclusory statements.” Id. (internal

quotation marks omitted). But “[t]here is no abuse of discretion when the BIA’s

rationale is clear, there is no departure from established policies, and its statements

are a correct interpretation of the law, even when the BIA’s decision is succinct.” Id.

(internal quotation marks omitted).

      Because Mr. Shogbuyi has been declared removable due to a criminal offense

covered by § 1227(a)(2)(A)(iii) and seeks a waiver of inadmissibility under 8 U.S.C.

§ 1182(h), our review is limited to constitutional claims and questions of law.

See 8 U.S.C. § 1252(a)(2)(B)-(D); Infanzon v. Ashcroft, 386 F.3d 1359, 1362

(10th Cir. 2004) (recognizing that review of a motion to reopen is precluded if review

of the underlying order of removal is precluded).




                                            4
II.   Analysis

      A.     Intended Loss Amount

      Mr. Shogbuyi first challenges the agency’s determination that his conviction

satisfies § 1101(a)(43)(M)(i) and (U) because it involved an intended loss of more

than $10,000. He argues that the agency did not comply with Nijhawan v. Holder,

557 U.S. 29 (2009). Under Nijhawan, “the monetary threshold [of subparagraph

(M)(i)] applies to the specific circumstances surrounding an offender’s commission

of a fraud and deceit crime on a specific occasion.” Id. at 40. Because the amount of

loss was not an element of Mr. Shogbuyi’s offense, see id. at 32, the agency was

tasked with determining whether the specific circumstances of his offense involved a

loss of more than $10,000, see id. at 40-42. In proving the loss amount, the

government must submit “clear and convincing” evidence tying the loss “to the

specific counts covered by the conviction.” Id. at 42 (internal quotation marks

omitted).

      In its April 11, 2019, decision, the Board stated that it could not relitigate

whether Mr. Shogbuyi was factually innocent of bank fraud. It held that a conviction

under § 1344 is an aggravated felony under § 1101(a)(43)(M)(i) and (U). It further

held that the IJ properly determined that the amount of loss exceeded $10,000, stating

that the amount of loss can be calculated as either actual loss or potential loss. And it

held that the IJ had employed the circumstance-specific approach required by

Nijhawan. Noting different estimates of loss in the record—all of which exceeded

$10,000—the Board concluded that “there is ample evidence in the conviction

                                           5
records demonstrating that the intended loss from the respondent’s fraudulent activity

exceeded $10,000.” Admin. R. Vol. 1 at 103. “Therefore, the Immigration Judge

properly determined that there was clear and convincing evidence that the

respondent’s conviction met the threshold required under [8 U.S.C.

§ 1101(a)(43)(M)(i)].” Id. The Board accordingly dismissed the appeal.

      In the October 19, 2019, decision denying reconsideration, the Board reiterated

it could not consider whether Mr. Shogbuyi was factually innocent of bank fraud. It

concluded it had not erred in upholding the consideration of intended loss. It noted

that contrary to Mr. Shogbuyi’s assertion, the IJ had considered the presentence

report (PSR) from the criminal case in determining the intended loss amount. The

Board further stated that, even assuming the IJ had not considered the PSR,

Mr. Shogbuyi had not shown substantial prejudice because he had not demonstrated

that, had the IJ considered the PSR, the outcome of his case would have been

different. And it held Mr. Shogbuyi had not shown the IJ committed clear error in

finding that the amount of intended loss exceeded $10,000.

      Complaining that throughout the proceedings there have been varying (and

divergent) estimates of potential loss, Mr. Shogbuyi asserts the record is insufficient

to establish a loss amount by clear and convincing evidence, as required by

Nijhawan. He points out the PSR did not assess any loss, and he notes “the absence

of corroboratory evidence in [the] form of restitution amount, plea deal, or

acceptance of loss, judgment record and absence of statement of reasons needed to

establish the loss amount by clear and convincing standard of proof.” Opening Br. at

                                           6
10; see also id. at 15 (“Since there was no admittance of any loss—intended or actual

or permanent or temporary—, no record of loss in the PSR and record of conviction,

the agency cannot lay claim to clear and convincing evidence of loss amount.”).

      Nijhawan, however, does not require any particular type of evidence, and it

declined to limit the immigration court to considering charging documents, jury

instructions, jury findings, plea documents, and similar documents. See 557 U.S. at

41. The agency was not required to treat the PSR’s assessment of no loss as

determinative. In denying reconsideration, the Board identified several pieces of

evidence regarding the intended loss amount and determined that it had not erred in

holding that the IJ had found the loss amount by clear and convincing evidence. And

to the extent that Mr. Shogbuyi attacks the correctness of the agency’s ultimate

factual finding regarding the amount of loss, § 1252(a)(2)(C) strips us of jurisdiction

to review that issue.

      B.     Due Process

      Mr. Shogbuyi suggests his right to due process was violated when the IJ

decided the loss amount without having reviewed the PSR and the statement of

reasons. As stated above, the Board concluded the IJ did consider the PSR, and that

even if he had not, Mr. Shogbuyi had not demonstrated prejudice.

      Mr. Shogbuyi is correct that the IJ did not have the PSR before him either in

making the initial decision on loss or in denying reconsideration in March 2018.

Shortly after denying reconsideration, however, the IJ ordered the government to

obtain the PSR from the federal district court. The government complied, submitting

                                           7
the PSR to the IJ in May 2018. The IJ informed Mr. Shogbuyi at a hearing on

May 29, 2018, that he had received the PSR and reviewed it, and that it did not

change his decision. The IJ subsequently incorporated his March 2018 decision into

the September 2018 decision. But the IJ never had access to the sentencing court’s

statement of reasons.

      Mr. Shogbuyi has failed to demonstrate the belated consideration of the PSR

and failure to consider the statement of reasons denied him due process. “An alien in

removal proceedings is entitled only to the Fifth Amendment guarantee of

fundamental fairness. Therefore, when facing removal, aliens are entitled only to

procedural due process, which provides the opportunity to be heard at a meaningful

time and in a meaningful manner.” Schroeck v. Gonzales, 429 F.3d 947, 952

(10th Cir. 2005) (citation and internal quotation marks omitted). There is no

indication that the late provision of the PSR and the failure to consider the statement

of reasons deprived Mr. Shogbuyi of the opportunity meaningfully to be heard.

      C.     Substantial Step

      Mr. Shogbuyi denies that he attempted to dispute the validity of his criminal

conviction before the Board. Instead, he states that he simply sought to explain the

circumstances of the offense, in compliance with Nijhawan. But he then goes on to

assert that the record does not support that he took a substantial step or overt act

toward defrauding the bank. This argument attacks the existence of an element of

attempt. See United States v. Irving, 665 F.3d 1184, 1195 (10th Cir. 2011) (“An

attempt requires both (1) an intent to commit the substantive offense, and (2) the

                                            8
commission of an act which constitutes a substantial step towards commission of the

substantive offense.” (internal quotation marks omitted)). The Board did not err

either in construing the argument as disputing the validity of the conviction, or in

rejecting it on that basis, see Vasiliu v. Holder, 651 F.3d 1185, 1187 (10th Cir. 2011)

(“[A] challenge to an alien’s criminal conviction, upon which a removal order is

based, is beyond the scope of removal proceedings.”).

      Mr. Shogbuyi further complains that in denying reconsideration, the Board

switched from addressing attempt crimes to addressing conspiracy crimes. This

argument appears to challenge the Board’s reliance on In re S-I-K-, 24 I. & N. Dec.

324 (BIA 2007). But the Board cited S-I-K- in its April 11, 2019, merits decision,

and Mr. Shogbuyi did not challenge that reliance in his motion for reconsideration.

Because Mr. Shogbuyi did not first present his argument to the Board, we lack

jurisdiction to consider it. See 8 U.S.C. § 1252(d)(1); Garcia-Carbajal v. Holder,

625 F.3d 1233, 1237 (10th Cir. 2010).

      D.     Remaining Arguments

      With regard to the waiver of inadmissibility, Mr. Shogbuyi complains that

(1) the IJ violated his right to due process when he did not adjourn the hearing and

reconvene to examine statements regarding financial support, instead simply allowing

the submission of that evidence after the hearing, and (2) the Board impermissibly

engaged in factfinding when it determined that the cumulative hardships did not

reach the level of extreme hardship. It does not appear, however, that Mr. Shogbuyi

presented either of these arguments to the Board. We therefore lack jurisdiction

                                           9
consider them. See § 1252(d)(1); Garcia-Carbajal, 625 F.3d at 1237;

see also Vicente-Elias v. Mukasey, 532 F.3d 1086, 1094 (10th Cir. 2008)

(“[O]bjections to procedural errors or defects that the BIA could have remedied must

be exhausted even if the alien later attempts to frame them in terms of constitutional

due process on judicial review”); Sidabutar v. Gonzales, 503 F.3d 1116, 1122

(10th Cir. 2007) (holding that petitioners failed to exhaust their claim that the Board

conducted de novo factfinding when they did not raise it in a motion to reopen or a

motion to reconsider).

                                   CONCLUSION

      Mr. Shogbuyi’s motion to proceed without prepayment of costs or fees is

granted. We dismiss for lack of jurisdiction the arguments that were not first

presented to the Board, and we deny the remainder of the petition for review.


                                            Entered for the Court


                                            Joel M. Carson III
                                            Circuit Judge




                                           10
No. 19-9597, Shogbuyi v. Garland
BRISCOE, Circuit Judge, concurring.

       I write separately on the issue of loss. I write only to emphasize the BIA’s correct

focus on Mr. Shogbuyi’s criminal charges, criminal convictions, and that 8 U.S.C.

§ 1101(a)(43)(U) is satisfied if Mr. Shogbuyi has only attempted to commit fraud where

loss to the victim exceeds $10,000. 8 U.S.C. § 1101(a)(43)(U) (“The term ‘aggravated

felony’ means . . . an attempt or conspiracy to commit an offense described in this

paragraph.”). Actual loss to the victim need not be shown.

       As stated in the BIA’s ruling of April 11, 2019: “[Mr. Shogbuyi] was convicted on

August 6, 2014, in the United States District Court, Northern District of Illinois, for Bank

Fraud in violation of 18 U.S.C. §§ 2 [attempt] & 1344 [bank fraud]. He was sentenced to

25 months’ imprisonment.” Admin. R. Vol. 1 at 100 (citations omitted). The BIA went

on to state that “the Immigration Judges properly determined that the amount of loss

involved in the 18 U.S.C. § 1344 conviction exceeded $10,000.00. The amount of loss is

calculated either as actual or the potential loss to the victim.” Id. at 102 (citing Matter of

S-I-K-, 24 I. & N. Dec. 324, 328–29 (BIA 2007)) (emphasis added).

       Mr. Shogbuyi’s unfortunate confusion on the issue of loss stems from his reliance

on his Presentence Report, which I note was clearly listed and included in the record

reviewed by the IJs. His Presentence Report calculated a Guideline range of 6–12

months’ imprisonment. As stated by the BIA, the Presentence Report considered by the

district court “indicated that during an early sentencing hearing the federal court

concluded there was no determinable loss based on information and evidence provided
by the parties.” Id. at 103 (citation omitted) (emphasis added). Meaning no actual loss.

But again, actual loss is not the only measure. As Mr. Shogbuyi’s 25 months’ sentence

under the Sentencing Guidelines confirms, “the trial judge determined the intended loss

was in an amount of over $30,000.00.” Id. (citing U.S.S.G. § 2B1.1) (emphasis added).

This increase from the Presentence Report’s calculated Guideline range of 6 to 12 months

is explained by the trial judge’s consideration of intended loss.

       The IJs and the BIA were correct to focus on Mr. Shogbuyi’s conviction of

attempted bank fraud and that while he was not successful in his attempted fraud, the loss

he intended was over $30,000.

       The BIA correctly denied Mr. Shogbuyi’s motion for reconsideration of its ruling

that he was removable as an alien convicted of an aggravated felony. See 8 U.S.C.

§ 1227(a)(2)(A)(iii) and 8 U.S.C. § 1101(a)(43)(U).




                                              2